Name: Commission Implementing Decision (EU) 2015/474 of 18 March 2015 amending Implementing Decision 2013/92/EU on the supervision, plant health checks and measures to be taken on wood packaging material actually in use in the transport of specified commodities originating in China (notified under document C(2015) 1684)
 Type: Decision_IMPL
 Subject Matter: marketing;  agricultural policy;  wood industry;  international trade;  organisation of transport;  Asia and Oceania;  trade;  tariff policy
 Date Published: 2015-03-20

 20.3.2015 EN Official Journal of the European Union L 76/64 COMMISSION IMPLEMENTING DECISION (EU) 2015/474 of 18 March 2015 amending Implementing Decision 2013/92/EU on the supervision, plant health checks and measures to be taken on wood packaging material actually in use in the transport of specified commodities originating in China (notified under document C(2015) 1684) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) Commission Implementing Decision 2013/92/EU (2) provides for the supervision, plant health checks and measures to be taken on wood packaging material actually in use in the transport of specified commodities originating in China. (2) Application of Implementing Decision 2013/92/EU has shown that the wood packaging material used in the transport of certain commodities originating in China continues to present a phytosanitary risk to the Union. Therefore that Decision should continue to apply until 31 March 2017. (3) Plant health checks by Member States have shown that wood packaging material used in the transport of commodities of slate, glazed ceramics and flat-rolled products of iron or non-alloy steel was also contaminated by harmful organisms, in particular Anoplophora glabripennis (Motschulsky). Implementing Decision 2013/92/EU should therefore also cover those commodities. (4) Commission Implementing Directive 2014/78/EU (3) deleted point (8) of Section I of Part A of Annex IV to Directive 2000/29/EC. Therefore references to that point (8) in Articles 3 and 4 of Implementing Decision 2013/92/EU should be deleted. (5) Experience shows that a plant health check at a minimum frequency of 15 % is adequate, taking account of the phytosanitary risk of each commodity covered by this Decision, and the need to ensure a more proportionate allocation of resources for the effective and efficient checking of all commodities in an equal manner. Therefore, for certain commodities the frequency of plant health checks should be reduced from 90 % to 15 %. (6) Experience shows that, in order to provide further detail on the interceptions recorded on wood packaging material to the Chinese national plant protection organisation, it is necessary that Member States report the information necessary to identify the sources of unreliable marking and the reasons why a mark is considered incorrect. (7) In order to allow consistency as regards the plant health checks carried out in the period from 1 October 2014 to 31 March 2015 and the notification thereof, it is appropriate to provide for a transitional arrangement for that period. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2013/92/EU is amended as follows: 1. The first paragraph of Article 3 is replaced by the following: The wood packaging material of consignments of the specified commodities shall be subject to the plant health checks provided for in Article 13a(1)(b)(iii) of Directive 2000/29/EC at the minimum frequencies set out in Annex I to this Decision to confirm that the wood packaging material meets the requirements laid down in point (2) of Section I of Part A of Annex IV to Directive 2000/29/EC. 2. Article 4 is replaced by the following: Article 4 Measures in case of non-compliance Where the plant health checks referred to in Article 3 show that point (2) of Section I of Part A of Annex IV to Directive 2000/29/EC is not complied with or that the wood packaging material is contaminated by harmful organisms listed in Part A of Annex I to that Directive, the Member State concerned shall immediately subject the non-compliant wood packaging material to one of the measures provided for in Article 13c(7) of that Directive. 3. Article 5 is replaced by the following: Article 5 Reporting Without prejudice to Commission Directive 94/3/EC (4), Member States shall notify the number and the results of the plant health checks carried out in accordance with Articles 2 and 3 of this Decision to the Commission using the reporting template in Annex II by 31 July 2016 for the period from 1 April 2015 to 31 March 2016 and by 31 July 2017 for the period from 1 April 2016 to 31 March 2017. 4. The second paragraph of Article 7 is replaced by the following: Articles 1 to 4 shall apply until 31 March 2017. 5. Annexes I and II are amended in accordance with the Annex to this Decision. Article 2 As regards plant health checks carried out during the period from 1 October 2014 to 31 March 2015 and the notification of the number and the results thereof, Implementing Decision 2013/92/EU as it stood before being amended by this Decision shall continue to apply. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 March 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision 2013/92/EU of 18 February 2013 on the supervision, plant health checks and measures to be taken on wood packaging material actually in use in the transport of specified commodities originating in China (OJ L 47, 20.2.2013, p. 74). (3) Commission Implementing Directive 2014/78/EU of 17 June 2014 amending Annexes I, II, III, IV and V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (OJ L 183, 24.6.2014, p. 23). (4) Commission Directive 94/3/EC of 21 January 1994 establishing a procedure for the notification of interception of a consignment or a harmful organism from third countries and presenting an imminent phytosanitary danger (OJ L 32, 5.2.1994, p. 37). ANNEX Annex I to Implementing Decision 2013/92/EU is replaced by the following: ANNEX I SPECIFIED COMMODITIES Combined Nomenclature Code Description Frequency of plant health checks (%) 2514 00 00 Slate, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape 15 2515 Marble, travertine, ecaussine and other calcareous monumental or building stone of an apparent specific gravity of 2,5 or more, and alabaster, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape 15 2516 Granite, porphyry, basalt, sandstone and other monumental or building stone, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape 15 6801 00 00 Setts, curbstones and flagstones, of natural stone (except slate) 15 6802 Worked monumental or building stone (except slate) and articles thereof, other than goods of heading 6801; mosaic cubes and the like, of natural stone (including slate), whether or not on a backing; artificially coloured granules, chippings and powder, of natural stone (including slate) 15 6803 00 Worked slate and articles of slate or of agglomerated slate 15 6908 Glazed ceramic flags and paving, hearth or wall tiles; glazed ceramic mosaic cubes and the like, whether or not on a backing 15 7210 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, clad, plated or coated 15 Annex II to Implementing Decision 2013/92/EU is replaced by the following: ANNEX II REPORTING TEMPLATE Report on the phytosanitary import checks of wood packaging material of each consignment of the specified commodities originating in China Reporting Period: Reporting Member State: Points of entry involved: Place of inspection: number inspected at place of destination: number inspected at point of entry: Combined Nomenclature Code: 2514 00 00 Combined Nomenclature Code: 2515 Combined Nomenclature Code: 2516 Combined Nomenclature Code: 6801 00 00 Combined Nomenclature Code: 6802 Combined Nomenclature Code 6803 00 Combined Nomenclature Code 6908 Combined Nomenclature Code 7210 No of incoming consignments entering the EU via the reporting Member State No of inspected consignments Of which No of consignments with compliant wood packaging material Of which No of consignments intercepted with non-compliant wood packaging material  Of which, with a harmful organism and without a compliant ISPM15 mark (please provide breakdown per harmful organism and whether the mark is missing or incorrect) (1) Of which, with a harmful organism and a compliant ISPM15 mark (please provide breakdown per harmful organism)Please provide the country code, producer/treatment provider code and treatment code of the ISPM 15 mark(s)  Of which, without a compliant ISPM15 mark only (please provide breakdown between missing mark and incorrect mark) (1) (1) Where applicable, please indicate the reasons why ISPM15 marks were identified as incorrect (type, method of application, etc.)